AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

AMENDED AND RESTATED AGREEMENT, dated as of December 26, 2007 by and between
Exide Technologies (the “Company”) and Gordon Ulsh (“Executive”).

IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree as follows:

1. Employment. The Company hereby agrees to employ Executive as the Chief
Executive Officer (the “CEO”) and President of the Company, and Executive hereby
accepts such employment, on the terms and conditions hereinafter set forth.

2. Term. The period of employment of Executive by the Company under this
Agreement (the “Employment Period”) shall commence on April 2, 2005 (the
“Commencement Date”) and shall continue through the second anniversary thereof;
provided, that, upon the second anniversary of the Commencement Date and each
anniversary thereafter, the Employment Period shall automatically be extended
for one additional year unless either party provides advanced written notice of
non-renewal thirty (30) days prior to the date that the Employment Period would
be automatically renewed. The Employment Period may be sooner terminated by
either party in accordance with Section 6 of this Agreement.

3. Position and Duties. During the Employment Period, Executive shall serve as
CEO and President and shall report to the Board of Directors of the Company (the
“Board”). Executive shall have those powers and duties normally associated with
the position of CEO and President of entities comparable to the Company and such
other powers and duties as may be prescribed by the Board; provided that, such
other powers and duties are consistent with Executive’s position as CEO and
President and do not violate any applicable laws or regulations. Executive shall
devote all of his working time, attention and energies to the performance of his
duties for the Company; provided, however, that Executive may continue, if he so
desires, to serve as a Director of FleetPride, Inc., but only to the extent that
such service does not materially interfere with his duties hereunder. Until the
first shareholder meeting of the Company following the Commencement Date,
Executive shall be appointed as a member of the Board for no additional
compensation. The Board shall thereafter nominate Executive for election to the
Board by the Company’s shareholders. The failure of Executive to be elected as a
member of the Board shall be a breach of this Agreement and shall give Executive
Good Reason (as defined below) to terminate his employment hereunder.

4. Place of Performance and Relocation Expenses. The place of employment of
Executive shall be at the Company’s principal executive offices in Atlanta,
Georgia, although Executive acknowledges that he shall be required to travel on
Company business regularly during the Employment Period. The Company shall, in
accordance with its relocation policy, reimburse Executive for all reasonable
expenses incurred in relocating himself and his family to Atlanta, and shall
reimburse Executive if he suffers a loss of equity value on the sale of his
current home. In calculating the loss of equity value, the Company agrees to
include as part of the loss, 60% of the cost of capital improvements that
Executive made to his current home in the two years prior to the Commencement
Date, and 30% of the cost of capital improvements Executive made to the current
home in the three years prior to such two-year period. For the avoidance of
doubt, the calculation of loss shall not include the cost of any capital
improvements made to the current home at any time prior to the five-year period
before the Commencement Date. Capital improvements will not include any normal
maintenance or upkeep to the current home.

5. Compensation and Related Matters.

(a) Base Salary. During the Employment Period, the Company shall pay Executive a
base salary at the rate of not less than $800,000 per year (“Base Salary”).
Executive’s Base Salary shall be paid in accordance with the Company’s customary
payroll practices. The Board shall periodically review Executive’s Base Salary
for increase (but not decrease), consistent with the compensation practices and
guidelines of the Company. If Executive’s Base Salary is increased by the
Company, such increased Base Salary shall then constitute the Base Salary for
all purposes of this Agreement .

(b) Bonuses. The Company shall pay Executive a bonus upon his first day of work
under this Agreement (the “Signing Bonus”) of $300,000.

During each fiscal year of the Company which occurs during the Employment
Period, commencing with the 2006 fiscal year (April 1, 2005 through March 31,
2006), Executive shall be eligible for an annual performance bonus (the
“Bonus”), dependent upon the achievement of pre-established performance goals
established by the Compensation Committee of the Board (the “Compensation
Committee”). Executive’s target Bonus (“Target Bonus”) shall be 100% of Base
Salary, and may be greater if justified by performance in excess of the
pre-established performance goals. For the 2006 fiscal year, Executive is
guaranteed a minimum Bonus of no less than $375,000, regardless of whether any
performance goals are satisfied.

Executive shall be eligible for such additional discretionary bonuses as may be
determined by the Board.

Any Bonus earned during a calendar year shall be paid at such time as the
Company customarily pays annual bonuses; provided, that, Executive is still
employed as of such date, but in no event later than March 15 of the year
following the calendar year in which the Bonus is earned.

(c) Expenses. During the Employment Period, the Company shall promptly reimburse
Executive for all reasonable business expenses upon the presentation of
reasonably itemized statements of such expenses in accordance with the Company’s
policies and procedures now in force or as such policies and procedures may be
modified with respect to all senior executive officers of the Company. Further,
during the Employment Period, the Company shall reimburse Executive for the
costs, including initiation fee and monthly dues, of a membership in an
appropriate country club so that Executive may entertain clients and conduct
business development activities. Any such reimbursement under this Section 5
shall be for expenses incurred by Executive during the Employment Period and
such reimbursement shall be made not later than the last day of the calendar
year following the calendar year in which Executive incurs the expense. In no
event will the amount of expenses so reimbursed by the Company in one year
affect the amount of expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year.

(d) Vacation. During the Employment Period, Executive shall be entitled to at
least four (4) weeks of paid vacation per year to be used and accrued in
accordance with the Company’s policy as it may be established from time to time.
In addition to vacation, Executive shall be entitled to the number of sick days,
personal days and national holidays per year that other senior executive
officers of the Company with similar tenure are entitled under the Company’s
policies.

(e) Welfare, Pension and Incentive Benefit Plans and Perquisites. During the
Employment Period, Executive shall be entitled to participate in such employee
benefit plans offered by the Company, or which it may adopt from time to time,
for its senior executives, in accordance with the eligibility requirements for
participation therein, including, without limitation, the Company’s automobile
and relocation allowance policy.

During any waiting period during which Executive is not eligible or able to
participate in the Company’s health benefit plan, the Company shall reimburse
Executive for any COBRA premiums paid by Executive for purposes of continuing
his or his family’s participation in a former employer’s plan.

(f) Equity Awards.

(i) Upon the Commencement Date or as soon as administratively possible
thereafter, Executive shall be granted a non-qualified stock option to acquire
150,000 shares of the Company’s common stock (“Option”) at a per share exercise
price equal to the fair market value of one share of the Company’s common stock
on the date of grant. Executive’s Options shall vest at the rate of 33-1/3% of
the shares subject to the grant on the first, second, and third anniversaries of
the date of grant; provided, that, Executive remains employed on the relevant
vesting date(s). Upon termination of employment, all unvested Options shall
terminate and all vested Options shall remain exercisable for ninety (90) days.

(ii) Upon the Commencement Date or as soon as administratively possible
thereafter, Executive shall be granted 30,000 shares of the Company’s common
stock subject to certain restrictions (the “Restricted Stock”). The restrictions
shall be that the Restricted Stock may not be transferred, disposed of or sold
during the restricted period and shall be forfeited to the Company upon
Executive’s termination of employment prior to the restrictions lapsing. The
Restricted Stock shall vest as to 20% of the shares subject to the award on the
first, second, third, fourth, and fifth anniversaries of the date of grant;
provided, that, Executive remains employed on the relevant vesting date(s),
subject to accelerated vesting upon the attainment of certain performance goals.
Upon a termination of employment for any reason, all unvested shares of
Restricted Stock shall terminate.

(iii) The terms and conditions of the equity awards contemplated under this
Section 5(f) of this Agreement shall be made consistent with Company policy and
this Agreement. Any such grant shall be made contingent upon attaining
shareholder approval of the Company’s 2004 Stock Incentive Plan (the “Stock
Plan”).

(iv) During the Employment Period, Executive shall be eligible to receive other
equity-based awards as may be determined by the Board in its sole discretion.

(g) Replacement Awards.

(i) Upon the Commencement Date or as soon as administratively possible
thereafter, Executive shall be granted a non-qualified stock option to acquire
80,000 shares of the Company’s common stock (“Replacement Option”) at a per
share exercise price equal to the fair market value of one share of the
Company’s common stock on the date of grant. Executive’s Replacement Options
shall vest at the rate of 33-1/3% of the shares subject to the grant on the
first, second, and third anniversaries of the date of grant; provided, that,
Executive remains employed by the Company on the relevant vesting date(s). Upon
termination of employment, all unvested Replacement Options shall terminate and
all vested Replacement Options shall remain exercisable for ninety (90) days;
provided, further, that, if Executive’s employment is terminated under
Section 6(a), 6(b), 6(d) or 6(e) of this Agreement, all unvested Replacement
Options shall vest upon such termination and all vested Replacement Options
shall remain exercisable for either ninety (90) days (in the event of a
termination under Sections 6(d) or (e)) or one (1) year (in the event of a
termination under Sections 6(a) or (b)) following such termination of
employment, but not beyond their term. Notwithstanding the foregoing, upon a
termination for Cause, all Replacement Options (whether or not vested) shall
terminate upon such termination.

(ii) Upon the Commencement Date or as soon as administratively possible
thereafter, Executive shall be granted 100,000 shares of the Company’s common
stock subject to certain restrictions (the “Replacement Restricted Stock”). The
restrictions shall be that the Replacement Restricted Stock may not be
transferred, disposed of or sold during the restricted period and shall be
forfeited to the Company upon Executive’s termination of employment prior to the
restrictions lapsing. The Restricted Stock shall vest as to at the rate of
33-1/3% of the shares subject to the grant on the first, second, and third
anniversaries of the date of grant; provided, that, Executive remains employed
on the relevant vesting date(s). Upon termination of employment, all unvested
Replacement Restricted Stock shall be forfeited; provided , that , if
Executive’s employment is terminated under Section 6(a), 6(b), 6(d) or 6(e) of
this Agreement, all unvested Replacement Restricted Stock shall vest.

6. Termination. Executive’s employment hereunder may be terminated during the
Employment Period under the following circumstances:

(a) Death. Executive’s employment hereunder shall terminate upon his death.

(b) Disability. If, as a result of Executive’s incapacity due to physical or
mental illness, Executive shall have been substantially unable to perform his
duties hereunder for an entire period of three (3) consecutive months, and
within thirty (30) days after written Notice of Termination is given after such
three (3) month period, Executive shall not have returned to the substantial
performance of his duties on a full-time basis, the Company shall have the right
to terminate Executive’s employment hereunder for “Disability”, and such
termination in and of itself shall not be, nor shall it be deemed to be, a
breach of this Agreement.

(c) Cause. The Company shall have the right to terminate Executive’s employment
for Cause, and such termination in and of itself shall not be, nor shall it be
deemed to be, a breach of this Agreement. For purposes of this Agreement, the
Company shall have “Cause” to terminate Executive’s employment upon Executive’s
(i) willful and continued failure to substantially perform his duties with the
Company (other than any such failure resulting from his incapacity due to
physical or mental illness) or to comply with the reasonable policies of the
Company as written or at the direction of the Board, (ii) an act or omission
that constitutes willful misconduct, gross negligence or fraud, (iii) non de
minimus misappropriation, embezzlement, or dishonesty with respect to his duties
with the Company or (iv) conviction or entering a plea of “guilty” or “no
contest” to a felony.

(d) Good Reason. Executive may terminate his employment for Good Reason within
forty-five (45) days following his knowledge of any of the following events
which is not cured by the Company, if curable, within thirty (30) days following
Executive’s written notice to the Board. For purposes of this Agreement, “Good
Reason” shall mean: (i) a material adverse change in Executive’s authority,
duties or responsibilities which shall include his failure to be elected as a
member of the Board, (ii) a reduction in Base Salary or other fixed
compensation, (iii) a requirement that Executive report to anyone other than the
Board, or (iv) any other action or inaction that constitutes a material breach
by the Company of the Agreement.

(e) Without Cause. The Company shall have the right to terminate Executive’s
employment hereunder without Cause at any time by providing Executive with a
Notice of Termination and such termination shall not in and of itself be, nor
shall it be deemed to be, a breach of this Agreement.

(f) Without Good Reason. Executive shall have the right to terminate his
employment hereunder without Good Reason by providing the Company with a Notice
of Termination at least thirty (30) days prior to such termination, and such
termination shall not in and of itself be, nor shall it be deemed to be, a
breach of this Agreement.

(g) Expiration of the Employment Period. Executive’s employment shall terminate
upon expiration of the Employment Period (including any automatic renewals
thereof) and such termination shall not be a breach of this Agreement.

7. Termination Procedure.

(a) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive during the Employment Period (other than termination
pursuant to Section 6(a)) shall be communicated by written Notice of Termination
to the other party hereto in accordance with Section 12. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.

(b) Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by his death, the date of his death, (ii) if
Executive’s employment is terminated pursuant to Section 6(b), thirty (30) days
after Notice of Termination (provided that Executive shall not have returned to
the substantial performance of his duties on a full-time basis during such
thirty (30) day period), and (iii) if Executive’s employment is terminated for
any other reason, the date on which a Notice of Termination is given or any
later date (within ninety (90) days after the giving of such notice which date
shall be at least thirty days after the date of notice if the termination is
made pursuant to Section 6(f)) set forth in such Notice of Termination;
provided, that, if applicable, the Notice of Termination shall not be effective
until the cure period has expired and such event or events leading to such
termination have not yet been cured.

8. Compensation Upon Termination or During Disability. In the event Executive is
disabled or his employment terminates during the Employment Period, the Company
shall provide Executive with the payments set forth below, and Executive shall
not be entitled to any additional severance payments or benefits from the
Company. As a condition of receiving any payments under Sections 8(a), (b), (d),
and (e), Executive may be required to execute within 30 days of the Date of
Termination a general release of claims (but not any indemnification rights then
held by Executive) in favor of the Company and any entity in control of,
controlled by or under common control with the Company and their respective
employees, directors, and officers in such form as the Board deems reasonably
appropriate.

Upon Executive’s termination of employment for any reason, upon the request of
the Board, he shall resign as an officer and director of the Company or any of
its Affiliates.

(a) Termination By Company without Cause or By Executive for Good Reason. If
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason:

(i) The Company shall pay to Executive his earned, but yet unpaid Base Salary
through the Date of Termination, any earned, but unpaid Bonus for the year prior
to the year in which the Date of Termination occurs and any earned, but unpaid
vacation pay no later than the 50th business day following the Date of
Termination (the “Accrued Obligations”); and

(ii) The Company shall pay to Executive the Bonus that would have been paid to
Executive had he remained employed through the end of the fiscal year in which
such termination occurs, if any, pro-rated to reflect the number of days
Executive was employed during such fiscal year over the number of days in such
fiscal year (the “Pro-Rated Bonus”), to be paid in the immediately following
fiscal year at such time as the Company customarily pays bonuses, but not later
than 2-1/2 months after the end of the fiscal year in which such termination
occurs; and

(iii) The Company shall pay to Executive a lump sum payment equal to 200% of the
sum of Executive’s annual rate of Base Salary and Target Bonus no later than the
50th business day following the Date of Termination; and

(iv) The Company shall reimburse Executive pursuant to Section 5 for reasonable
expenses incurred, but not paid prior to such termination of employment,
provided any such reimbursement of business-related expenses shall be made not
later than December 31 of the year following the year in which the Executive
incurred the expense. In no event will the amount of expenses so reimbursed by
the Company in one year affect the amount of expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
and

(v) The Company shall reimburse Executive’s COBRA premiums (less amounts
Executive paid for group coverage prior to termination) for the lesser of 18-
months following the Date of Termination or the time Executive is no longer
eligible for such coverage; and

(vi) Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the Company; and

(vii) Executive shall receive no further benefits or compensation, except as
required by this Agreement or by law.

(viii) For purposes of determining the amounts to be paid to Executive pursuant
to this Section 8(a), no reduction of or change to Base Salary, which would
constitute Good Reason under Section 7(d) shall be taken into account,
regardless of the reason for the termination giving rise to Executive’s right to
be paid, and the Company’s obligation to pay, the amounts required under
Section 8(a).

(b) Golden Parachute Excise Tax Gross-Up.

(i) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company or
any entity which effectuates a change in control to or for the benefit of
Executive (the “Payments”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any interest or penalties are incurred by Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Company
shall pay to Executive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Executive of all taxes (including any Excise Tax)
imposed upon the Gross-Up Payment, Executive retains an amount of the Gross-Up
Payment equal to the sum of (x) the Excise Tax imposed upon the Payments and
(y) the product of any deductions disallowed because of the inclusion of the
Gross-Up Payment in Executive’s adjusted gross income and the highest applicable
marginal rate of federal income taxation for the calendar year in which the
Gross-Up Payment is to be made. For purposes of determining the amount of the
Gross-Up Payment, Executive shall be deemed to (A) pay federal income taxes at
the highest marginal rates of federal income taxes at the highest marginal rate
of taxation for the calendar year in which the Gross-Up Payment is to be made,
(B) pay applicable state and local income taxes at the highest marginal rate of
taxation for the calendar year in which the Gross-Up Payment is to be made, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes and (C) have otherwise allowable
deductions for federal income tax purposes at least equal to those which could
be disallowed because of the inclusion of the Gross-Up Payment in Executive’s
adjusted gross income. Notwithstanding the foregoing provisions of this
Section 8(b)(i), if it shall be determined that Executive is entitled to a
Gross-Up Payment, but that the Payments would not be subject to the Excise Tax
if the Payments were reduced by an amount no more than 15%, then the amounts
payable to Executive under this Agreement shall be reduced (but not below zero)
to the maximum amount that could be paid to Executive without giving rise to the
Excise Tax (the “Safe Harbor Cap”), and no Gross-Up Payment shall be made to
Executive. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing first the payments under Section 8(a)(ii). For purposes of
reducing the Payments to the Safe Harbor Cap, only amounts payable under this
Agreement (and no other Payments) shall be reduced. If the reduction of the
amounts payable hereunder would not result in a reduction of the Payments to the
Safe Harbor Cap, no amounts payable under this Agreement shall be reduced
pursuant to this provision.

(ii) Subject to the provisions of Section 8(b)(i), all determinations required
to be made under this Section 8(b), including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment and the assumptions to
be utilized in arriving at such determinations, shall be made by the public
accounting firm that is retained by the Company as of the date immediately prior
to the change in control (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and Executive within 15 business
days of the receipt of notice from the Company or Executive that there has been
a Payment, or such earlier time as is requested by the Company (collectively,
the “Determination”). In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the change
in control, Executive may appoint another U.S. nationally recognized public
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm shall be borne solely by the Company and the
Company shall enter into any agreement requested by the Accounting Firm in
connection with the performance of the services hereunder. The Gross-Up Payment
under this Section 8(b) with respect to any Payments made to Executive shall be
made no later than 30-days following such Payment. If the Accounting Firm
determines that no Excise Tax is payable by Executive, it shall furnish
Executive with a written opinion to such effect, and to the effect that failure
to report the Excise Tax, if any, on Executive’s applicable federal income tax
return should not result in the imposition of a negligence or similar penalty.
In the event the Accounting Firm determines that the Payments shall be reduced
to the Safe Harbor Cap, it shall furnish Executive with a written opinion to
such effect. The Determination by the Accounting Firm shall be binding upon the
Company and Executive.

(iii) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the Determination, it is possible that Gross-Up Payments
which will not have been made by the Company should have been made
(“Underpayment”) or Gross-Up Payments are made by the Company which should not
have been made (“Overpayment”), consistent with the calculations required to be
made hereunder. In the event that Executive thereafter is required to make
payment of any Excise Tax or additional Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) shall be promptly paid by the Company to or
for the benefit of Executive. In the event the amount of the Gross-Up Payment
exceeds the amount necessary to reimburse Executive for his Excise Tax, the
Accounting Firm shall determine the amount of the Overpayment that has been made
and any such Overpayment (together with interest at the rate paid to Executive
as part of any tax refund) shall be promptly paid by Executive (to the extent he
has received a refund if the applicable Excise Tax has been paid to the Internal
Revenue Service) to or for the benefit of the Company. Executive shall
cooperate, to the extent his expenses are reimbursed by the Company, with any
reasonable requests by the Company in connection with any contest or disputes
with the Internal Revenue Service in connection with the Excise Tax.

Notwithstanding any other provision of this Section 8(b) to the contrary, all
taxes described in this Section 8(b) shall be paid or reimbursed no later than
the end of the year following the year in which the applicable taxes are
remitted or, in the case of reimbursement of expenses incurred due to a tax
audit or litigation to which there is no remittance of taxes, no later than the
end of the year following the year in which the audit is completed or there is a
final and nonappealable settlement or other resolution of the litigation in
accordance with Treasury Regulation Section 1.409A-3(i)(v). Any expenses,
including interest and penalties assessed on the taxes described in this
Section 8(b), incurred by the Executive shall be reimbursed promptly after the
Executive submits evidence of the incurrence of such expenses, which
reimbursement in no event will be later than the end of the year following the
year in which the Executive incurs the expense, and each provision of
reimbursements pursuant to this Section 8(b) shall be considered a separate
payment and not one of a series of payments for purposes of Section 409A. Any
expense reimbursed by the Company in one taxable year in no event will affect
the amount of expenses required to be reimbursed by the Company in any other
taxable year.

(c) Termination By Company for Cause, By Executive Without Good Reason or
Expiration of Employment Period. If Executive’s employment is terminated by the
Company for Cause or by Executive (other than for Good Reason) or upon
expiration of the Employment Period:

(i) the Company shall pay Executive the Accrued Obligations no later than the
50th business day following the Date of Termination; and

(ii) the Company shall reimburse Executive pursuant to Section 5 for reasonable
expenses incurred, but not paid prior to such termination of employment,
provided any such reimbursement of business- related expenses shall be made not
later than December 31 of the year following the year in which the Executive
incurred the expense. In no event will the amount of expenses so reimbursed by
the Company in one year affect the amount of expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
and

(iii) Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the Company; and

(iv) Executive shall receive no further benefits or compensation, except as
required by this Agreement or by law.

(d) Disability. During any period that Executive fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness
(“Disability Period”), Executive shall be paid his Base Salary through the Date
of Termination, off-set by any disability insurance. Upon the Date of
Termination under this clause (d),:

(i) the Company shall pay Executive (A) the Accrued Obligations no later than
the 50th business day following the Date of Termination and (B) the Pro-Rated
Bonus at such time as the Company customarily pays bonuses, but not later than
2-1/2 months after the end of the fiscal year in which the Date of Termination
occurs; and

(ii) the Company shall reimburse Executive pursuant to Section 5 for reasonable
expenses incurred, but not paid prior to such termination of employment,
provided any such reimbursement of business-related expenses shall be made not
later than December 31 of the year following the year in which the Executive
incurred the expense. In no event will the amount of expenses so reimbursed by
the Company in one year affect the amount of expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
and

(iii) Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the Company; and

(iv) Executive shall receive no further benefits or compensation, except as
required by this Agreement or by law.

(e) Death. If Executive’s employment is terminated by his death:

(i) the Company shall pay Executive’s beneficiary, legal representatives or
estate, as the case may be, (A) Executive’s Accrued Obligations no later than
the 50th business day following the Date of Termination and (B) Executive’s
Pro-Rated Bonus at such time as the Company customarily pays bonuses, but not
later than 2-1/2 months after the end of the fiscal year in which Date of
Termination occurs; and

(ii) the Company shall reimburse Executive pursuant to Section 5 for reasonable
expenses incurred, but not paid prior to such termination of employment,
provided any such reimbursement of business-related expenses shall be made not
later than December 31 of the year following the year in which the Executive
incurred the expense. In no event will the amount of expenses so reimbursed by
the Company in one year affect the amount of expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
and

(iii) Executive’s beneficiary, legal representatives or estate, as the case may
be, shall be entitled to any other rights, compensation and benefits as may be
due to any such persons or estate in accordance with the terms and provisions of
any agreements, plans or programs of the Company; and

(iv) Executive shall receive no further benefits or compensation, except as
required by this Agreement or by law.

9. Restrictive Covenants.

(a) Acknowledgments. Executive acknowledges that: (i) as a result of Executive’s
employment by the Company, Executive has obtained and will obtain Confidential
Information (as defined below); (ii) the Confidential Information has been
developed and created by the Company and its Affiliates at substantial expense,
and the Confidential Information constitutes valuable proprietary assets;
(iii) the Company and its Affiliates will suffer substantial damage and
irreparable harm which will be difficult to compute if, during the Employment
Period and thereafter, Executive should enter a Competitive Business (as defined
herein) in violation of the provisions of this Agreement; (iv) the nature of the
Company’s and its Affiliate’s business is such that it could be conducted any
where in the world and that it is not limited to a geographic scope or region;
(v) the Company and its Affiliates will suffer substantial damage which will be
difficult to compute if, during the term of employment or thereafter, Executive
should solicit or interfere with the Company’s and its Affiliate’s employees,
clients or customers or should divulge Confidential Information relating to the
business of the Company and its Affiliates; (vi) the provisions of this
Agreement are reasonable and necessary for the protection of the business of the
Company and its Affiliates; (vi) the Company would not have hired or continued
to employ Executive or grant the Options and other benefits contemplated under
Agreement unless he agreed to be bound by the terms hereof; and (vii) the
provisions of this Agreement will not preclude Executive from other gainful
employment. “Competitive Business” as used in this Agreement shall mean any
business which competes, directly or indirectly, with any aspect of the
Company’s business. “Confidential Information” as used in this Agreement shall
mean any and all confidential and/or proprietary knowledge, data, or information
of the Company or any Affiliate, including, without limitation, any: (A) trade
secrets, drawings, inventions, methodologies, mask works, ideas, processes,
formulas, source and object codes, data, programs, software source documents,
works of authorship, know-how, improvements, discoveries, developments, designs
and techniques, and all other work product of the Company or any Affiliate,
whether or not patentable or registrable under trademark, copyright, patent or
similar laws; (B) information regarding plans for research, development, new
service offerings and/or products, marketing, advertising and selling,
distribution, business plans, business forecasts, budgets and unpublished
financial statements, licenses, prices and costs, suppliers, customers or
distribution arrangements; (C) any information regarding the skills and
compensation of employees, suppliers, agents, and/or independent contractors of
the Company or any Affiliate; (D) concepts and ideas relating to the development
and distribution of content in any medium or to the current, future and proposed
products or services of the Company or any Affiliate; or (E) any other
information, data or the like that is labeled confidential or orally disclosed
to Executive as confidential.

(b) Confidentiality. In consideration of the benefits provided for in this
Agreement, Executive agrees not to, at any time, either during the Employment
Period or thereafter, divulge, use, publish or in any other manner disclose,
directly or indirectly, to any person, firm, corporation or any other form of
business organization or arrangement and keep in the strictest confidence any
Confidential Information, except (i) as may be necessary to the performance of
Executive’s duties hereunder, (ii) with the Company’s express written consent,
(iii) to the extent that any such information is in or becomes in the public
domain other than as a result of Executive’s breach of any of obligations
hereunder, or (iv) where required to be disclosed by court order, subpoena or
other government process and in such event, Executive shall cooperate with the
Company in attempting to keep such information confidential. Upon termination,
Executive agrees to promptly deliver to the Company the originals and all
copies, in whatever medium, of all such Confidential Information.

(c) Non-Compete. In consideration of the benefits provided for in this
Agreement, Executive covenants and agrees that during his employment and for a
period of two years following the termination of his employment for whatever
reason (the “Restricted Period”), he will not, for himself, or in conjunction
with any other person, firm, partnership, corporation or other form of business
organization or arrangement (whether as a shareholder, partner, member,
principal, agent, lender, director, officer, manager, trustee, representative,
employee or consultant), directly or indirectly, be employed by, provide
services to, in any way be connected, associated or have any interest in, or
give advice or consultation to any Competitive Business with the Company or any
of its Affiliates without the Company’s prior written consent. Should Executive
be found, by a court of competent jurisdiction, to have breached his non-compete
obligation, the Restricted Period shall be extended for the term of the breach
as found by the Court.

(d) Non-Solicitation of Employees. In consideration of the benefits provided for
in this Agreement, Executive covenants and agrees that during the Restricted
Period, Executive shall not directly or indirectly attempt to solicit, employ or
retain, or have or cause any other person or entity to solicit, employ or
retain, any person who is employed or is providing services to the Company and
its Affiliates at the time of his termination of employment or was or is
providing such services within the two year period before or after his
termination of employment. Should Executive be found, by a court of competent
jurisdiction, to have breached his non-solicitation obligation, the Restricted
Period shall be extended for the term of the breach as found by the Court.

(e) Non-Solicitation of Clients and Customers. In consideration of the benefits
provided for in this Agreement, Executive covenants and agrees that during the
Restricted Period, he will not, for himself, or in conjunction with any other
person, firm, partnership, corporation or other form of business organization or
arrangement (whether as a shareholder, partner, member, lender, principal,
agent, director, officer, manager, trustee, representative, employee or
consultant), directly or indirectly: (i) solicit or accept any business that is
directly related to the business of the Company or its Affiliates, from any
person or entity who, at the time of, or at the time during the twelve months
preceding such termination, was an existing or prospective customer or client of
the Company or its Affiliates; (ii) request or cause any of the Company’s or its
Affiliates’ clients or customers to cancel or terminate any business
relationship with the Company or its Affiliates involving services or activities
which were directly or indirectly the responsibility of Executive during his
employment; or (iii) request or cause any employee of the Company or its
Affiliates to breach or threaten to breach any terms of said employee’s
agreements with the Company or its Affiliates or to terminate his or her
employment with the Company or its Affiliates.

(f) Post-Employment Property. The parties agree that any work of authorship,
invention, design, discovery, development, technique, improvement, source code,
hardware, device, data, apparatus, practice, process, method or other work
product whatever (whether patentable or subject to copyright, or not, and
hereinafter collectively called “discovery”) related to training or marketing
methods and techniques that Executive, either solely or in collaboration with
others, has made or may make, discover, invent, develop, perfect, or reduce to
practice during the term of his employment, or within six (6) months thereafter,
whether or not during regular business hours and created, conceived or prepared
on the Company’s or any Affiliates’ premises or otherwise shall be the sole and
complete property of the Company and/or its Affiliates and may not be used by
Executive outside of the Company. More particularly, and without limiting the
foregoing, Executive agrees that all of the foregoing and any (i) inventions
(whether patentable or not, and without regard to whether any patent therefor is
ever sought), (ii) marks, names, or logos (whether or not registrable as trade
or service marks, and without regard to whether registration therefor is ever
sought), (iii) works of authorship (without regard to whether any claim of
copyright therein is ever registered), and (iv) trade secrets, ideas, and
concepts ((i) — (iv) collectively, “Intellectual Property Products”) created,
conceived, or prepared on the Company’s or its Affiliates’ premises or
otherwise, whether or not during normal business hours, shall perpetually and
throughout the world be the exclusive property of the Company and/or its
Affiliates, as the case may be, as shall all tangible media (including, but not
limited to, papers, computer media of all types, and models) in which such
Intellectual Property Products shall be recorded or otherwise fixed. Executive
further agrees promptly to disclose in writing and deliver to the Company all
Intellectual Property Products created during his engagement by the Company, or
within six (6) months thereafter , whether or not during normal business hours.
Executive agrees that all works of authorship created by Executive during his
engagement by the Company shall be works made for hire of which the Company or
its Affiliates is the author and owner of copyright. To the extent that any
competent decision-making authority should ever determine that any work of
authorship created by Executive during his engagement by the Company is not a
work made for hire, Executive hereby assigns all right, title and interest in
the copyright therein, in perpetuity and throughout the world, to the Company.
To the extent that this Agreement does not otherwise serve to grant or otherwise
vest in the Company or its Affiliates all rights in any Intellectual Property
Product created by Executive during his engagement by the Company, or within six
(6) months thereafter, Executive hereby assigns all right, title and interest
therein, in perpetuity and throughout the world, to the Company. Executive
agrees to execute, immediately upon the Company’s reasonable request and without
charge, any further assignments, applications, conveyances or other instruments,
at any time after execution of this Agreement, whether or not Executive is
engaged by the Company at the time such request is made, in order to permit the
Company, its Affiliates and/or their respective assigns to protect, perfect,
register, record, maintain, or enhance their rights in any Intellectual Property
Product; provided, that, the Company shall bear the cost of any such
assignments, applications or consequences. Upon termination of Executive’s
employment by the Company for any reason whatsoever, and at any earlier time the
Company so requests, Executive will immediately deliver to the custody of the
person designated by the Company all originals and copies of any documents and
other property of the Company in Executive’s possession, under Executive’s
control or to which he may have access.

(g) Enforcement. If Executive commits a breach, or threatens to commit a breach,
of any of the provisions of this Section 9, the Company shall have the right and
remedy to have the provisions specifically enforced by any court having
jurisdiction, it being acknowledged and agreed by Executive that the services
being rendered hereunder to the Company are of a special, unique and
extraordinary character and that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company. Such right and remedy shall be in addition to,
and not in lieu of, any other rights and remedies available to the Company at
law or in equity. Accordingly, Executive consents to the issuance of an
injunction, whether preliminary or permanent, consistent with the terms of this
Agreement. Should Executive breach his non-compete obligation, the Company may
cease its reimbursement of any COBRA premiums that it is paying to Executive.
Any such cessation of reimbursement shall not reduce any monetary damages that
may be available to the Company as a result of the breach.

(h) Blue Pencil. If, at any time, the provisions of this Section 9 shall be
determined to be invalid or unenforceable under any applicable law, by reason of
being vague or unreasonable as to area, duration or scope of activity, this
Agreement shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter, and Executive and the Company agree that this Agreement as so
amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.

(i) EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS SECTION 9 AND HAS HAD
THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS AS HE CONSIDERED
NECESSARY AND THAT EXECUTIVE UNDERSTANDS THIS AGREEMENT’S CONTENTS AND SIGNIFIES
SUCH UNDERSTANDING AND AGREEMENT BY SIGNING BELOW.

10. Resolution of Differences Over Breaches of Agreement. The parties shall use
good faith efforts to resolve any controversy or claim arising out of, or
relating to this Agreement or the breach thereof, first in accordance with the
Company’s internal review procedures, except that this requirement shall not
apply to any claim or dispute under or relating to Section 9 of this Agreement.
If despite their good faith efforts, the parties are unable to resolve such
controversy or claim through the Company’s internal review procedures, then such
controversy or claim shall be resolved by binding arbitration for resolution in
Atlanta, Georgia in accordance with the rules and procedures of the Employment
Dispute Resolution Rules of the American Arbitration Association then in effect.
The decision of the arbitrator shall be final and binding on both parties, and
any court of competent jurisdiction may enter judgment upon the award. Each
party shall pay its own expenses, including legal fees, in such dispute and
shall split the cost of the arbitrator and the arbitration proceedings.

11. Successors; Binding Agreement . The rights and benefits of Executive
hereunder shall not be assignable, whether by voluntary or involuntary
assignment or transfer by Executive. This Agreement shall be binding upon, and
inure to the benefit of, the successors and assigns of the Company, and the
heirs, executors and administrators of the Executive, and shall be assignable by
the Company to any entity acquiring substantially all of the assets of the
Company, whether by merger, consolidation, sale of assets or similar
transactions.

12. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered either personally or by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed, in case of Executive, to the last address on file with the Company
and if to the Company, to its executive offices or to such other address as any
party may have furnished to the others in writing in accordance herewith, except
that notices of change of address shall be effective only upon receipt.

13. Governing Law. This Agreement is governed by, and is to be construed and
enforced in accordance with, the laws of Delaware without regard to principles
of conflicts of laws. If, under such law, any portion of this Agreement is at
any time deemed to be in conflict with any applicable statute, rule, regulation
or ordinance, such portion shall be deemed to be modified or altered to conform
thereto or, if that is not possible, to be omitted from this Agreement, and the
invalidity of any such portion shall not affect the force, effect and validity
of the remaining portion hereof.

14. Amendment. No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification is agreed to in writing signed by
Executive and by a duly authorized officer of the Company, and such waiver is
set forth in writing and signed by the party to be charged. No waiver by either
party hereto at any time of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

15. Survival. The respective obligations of, and benefits afforded to, Executive
and Company as provided in Sections 9 of this Agreement shall survive the
termination of this Agreement.

16. No Conflict of Interest. During the Employment Period, Executive shall not
directly, or indirectly render service, or undertake any employment or
consulting agreement with another entity without the express written consent of
the Company.

17. Counterparts. This Agreement may be executed in two or more-counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

18. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of such subject matter. Any
prior agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and canceled as of the date hereof.

19. Section Headings. The section headings in this Agreement are for convenience
of reference only, and they form no part of this Agreement and shall not affect
its interpretation.

20. Withholding. All payments hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.

21. Representation. Executive represents and warrants to the Company, and
Executive acknowledges that the Company has relied on such representations and
warranties in employing Executive, that neither Executive’s duties as an
employee of the Company nor his performance of this Agreement will breach any
other agreement to which Executive is a party, including without limitation, any
agreement limiting the use or disclosure of any information acquired by
Executive prior to his employment by the Company. In addition, Executive
represents and warrants and acknowledges that the Company has relied on such
representations and warranties in employing Executive, that he has not entered
into, and will not enter into, any agreement, either oral or written, in
conflict herewith. If it is determined that Executive is in breach or has
breached any of the representations set forth herein, the Company shall have the
right to terminate the Executive’s employment for Cause.

22. Mitigation. Executive shall not be required to mitigate amounts payable
under this Agreement by seeking other employment or otherwise, and there shall
be no offset against amounts due Executive under this Agreement on account of
subsequent employment except as specifically provided herein.

23. Indemnification. The Company agrees that if Executive is made a party or
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that Executive is or was a director or officer of the Company or any
subsidiary of the Company or is or was serving at the request of the Company or
any subsidiary as a director, officer, member, employee or agent of another
corporation or partnership, joint venture, trust or other enterprise, including,
without limitation, service with respect to employee benefit plans, whether or
not the basis of such Proceeding is alleged action in an official capacity as
trustee, director, officer, member, employee or agent while serving as a
trustee, director, officer, member, employee or agent, Executive shall be
indemnified and held harmless by the Company to the fullest extent authorized by
the Company’s bylaws.

24. Negotiation Fees. The Company shall reimburse Executive for his reasonable
legal fees and expenses relating to the preparation and negotiation of this
Agreement, but not to exceed $25,000.

25. Section 409A. This Agreement is intended to comply with Section 409A of the
Code and shall be construed and interpreted in accordance with such intent.
Notwithstanding any provision of this Agreement to the contrary, in the event
any payment or benefit hereunder is determined to constitute a “deferral of
compensation” subject to Section 409A, then to the extent necessary to comply
with Section 409A, such payment or benefit shall not be made, provided or
commenced until the first day of the seventh month after Executive’s “separation
from service” as such phrase is defined for purposes of Section 409A. In the
event this Agreement does not comply with Section 409A of the Code, the Company
agrees to make Executive “whole” on an after-tax basis so that Executive shall
net the amount that he would have netted had the tax under Section 409A not
applied.

* * *
[Signature Page Next]

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

         
 
 
 

 
      EXIDE TECHNOLOGIES
 
       
 
     

 
      By:      
Name: BARBARA A. HATCHER
Title: EXECUTIVE VICE PRESIDENT & GENERAL COUNSEL
 
      GORDON ULSH
 
           
 
     

 
      Executive



2